FILED
                              NOT FOR PUBLICATION                            MAY 29 2014

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


LAURIE HOBSON,                                    No. 12-35198

               Plaintiff - Appellant,             D.C. No. 1:11-cv-00196-BLW

  v.
                                                  MEMORANDUM*
WELLS FARGO BANK, NA; et al.,

               Defendants - Appellees.


                      Appeal from the United States District Court
                                for the District of Idaho
                       B. Lynn Winmill, Chief Judge, Presiding

                               Submitted May 13, 2014**

Before:        CLIFTON, BEA, and WATFORD, Circuit Judges.

       Laurie Hobson appeals pro se from the district court’s summary judgment in

her action arising from foreclosure proceedings. We have jurisdiction under 28

U.S.C. § 1291. We review de novo. Kaplan v. City of N. Las Vegas, 323 F.3d 1226,

1229 (9th Cir. 2003). We affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The district court properly granted summary judgment in Hobson’s quiet title

action because Hobson failed to raise a genuine dispute of material fact as to whether

the loan had been repaid. See Trusty v. Ray, 73 Idaho 232, 236 (1952) (“A mortgagor

cannot without paying his debt quiet title as against the mortgagee.” (citation and

internal quotation marks omitted)).

      Hobson does not have standing to challenge defendant Wells Fargo Bank,

NA’s assignment of the property after the foreclosure sale because she no longer had

an interest in the property. See Spencer v. Jameson, 211 P.3d 106, 113 (Idaho 2009)

(stating that, except for limited circumstances not relevant here, a foreclosure “sale is

final once the trustee accepts the bid as payment in full”); see also Lujan v. Defenders

of Wildlife, 504 U.S. 555, 560-61 (1992) (requirements to establish standing).

      Hobson’s contentions regarding the legal authority of defendant Mortgage

Electronic Registration Systems, Inc. (“MERS”), which was the named beneficiary as

nominee for the lender in the deed of trust, to assign the deed of trust to Wells Fargo,

are unpersuasive, as they were recently rejected by the Idaho Supreme Court. See

Edwards v. Mortg. Elec. Registration Sys., Inc., 300 P.3d 43, 49 (Idaho 2013)

(“[H]aving MERS the named beneficiary as nominee for the lender conforms to the

requirements of a deed of trust under Idaho law.”).

      AFFIRMED.


                                            2                                      12-35198